Title: To Benjamin Franklin from John MacMahon, 5 January 1778
From: MacMahon, John
To: Franklin, Benjamin


Sir
At the Military School Jany. the 5th. 1778
Here is an invitation from the Dutchesses De Mortemart for your son and you to dine with them next thursday Se’nnight, which I hope you’ll comply with. They live Rue St. Guillaume fauxbourg St. Germain. If that day should not suit you, you may appoint friday, but not saturday, as they are to go that day to the Princess de Guemenées ball at Versailles. Be so kind as to send me answer here by the penny post. If you’ll inclose a billet to the Dutchesses of your Acceptance of the invitation, I’ll transmit it to them.
It was said yesterday that the English took mud-Island and had seventy Officers killed or wounded in the attack, enraged at so obstinate a defence, they put the garrison of 400 men all to the sword. But M. Panchaud a banker whom I saw yesterday received letters from London by hand, of the 30th. Dec. which make no mention of this event. I am with my usual sentiments of respect, admiration and the warmest attachment Sir your most humble and obedient Servant
J. MacMahon
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / chez M. Ray De Chaumont / ancien Intendant des Invalides / à Passy
Notation: recue 2 s[ous?]
